Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-13 and 15-20 are allowed 
4.	Independent claims 1, 8 and 15 claim a system including, a first device with a surface and an identification feature that includes or encodes machine-readable data related to the surface, and a second device including a sensor and one or more processors coupled to the sensor that are configured to determine a relative displacement of the second device as it is moved along the surface of the first device. The second device receives the machine-readable data related to the surface from the identification features from the first device and configures the second device to determine the relative displacement along the surface differently (e.g., improves displacement tracking) based on the machine-readable data related to the surface, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Chen et al., US Patent Application (20140292657), hereinafter “Chen” and McAllister et al., US Patent Application (20120256732)), hereinafter “McAllister”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 8 and 15: “1. A system comprising: a mouse pad including a surface and an identification feature, wherein the identification feature includes or encodes machine-readable data corresponding to surface characteristics related to the surface including a surface brightness, a surface contrast, and a density of surface features on the surface of the mouse pad; a computer mouse including an optical sensor and one or more processors coupled to the optical sensor, wherein the one or more processors are configured to: determine a relative displacement of the computer mouse based on data from the optical sensor as the computer mouse is moved along the surface of the mouse pad by a user of the computer mouse; receive the machine-readable data related to the surface from the identification feature of the first device mouse pad; and configure the second device computer mouse to change a tuning of an operation of the optical sensor based on the surface characteristics of the machine-readable data.”.

In regards to claims 1, 8 and 15 the representative prior art is Chen and McAllister, Chen discloses a displacement detection device including a light source, an image sensor and a control and processing unit. The light source is configured to illuminate a work surface. The image sensor is configured to receive reflected light from the work surface. The control and processing unit is configured to adjust a block size of comparison blocks according to a quality parameter.
McAllister discloses a smartphone and encoders for commissioning RFID transponders, including novel systems, devices, and methods for commissioning RFID transponders with unique object class instance numbers without requiring a realtime connection to a serialization database. McAllister discloses that Commissioning, the process of encoding specific information (for example, data representing an object 

In regards to claims 1, 8 and 15 Chen and McAllister, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “determine a relative displacement of the computer mouse based on data from the optical sensor as the computer mouse is moved along the surface of the mouse pad by a user of the computer mouse; receive the machine-readable data related to the surface from the identification feature of the first device mouse pad; and configure the second device computer mouse to change a tuning of an operation of the optical sensor based on the surface characteristics of the machine-readable data”.  Claims 2-7; 9-13 and16-20 depend from claim 1, 8 and 15 respectively and as such the claims are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J MICHAUD/Examiner, Art Unit 2694